 



Exhibit 10.4
2007 Stock Incentive Plan
of
Osteotech Inc.

1.   Purpose of this Plan

     The purpose of this 2007 Stock Incentive Plan is to enhance the long-term
stockholder value of Osteotech Inc. by offering opportunities to eligible
individuals to participate in the growth in value of the equity of Osteotech
Inc.

2.   Definitions and Rules of Interpretation

     2.1 Definitions.
     This Plan uses the following defined terms:
          (a) “Administrator” means the Board or the Committee, or any officer
or employee of the Company to whom the Board or the Committee delegates
authority to administer this Plan.
          (b) “Affiliate” means a “parent” or “subsidiary” (as each is defined
in Section 424 of the Code) of the Company, and any other entity that the Board
or Committee designates as an “Affiliate” for purposes of this Plan.
          (c) “Applicable Law” means any and all laws of whatever jurisdiction,
within or without the United States, and the rules of any stock exchange or
quotation system on which Shares are listed or quoted, applicable to the taking
or refraining from taking of any action under this Plan, including the
administration of this Plan and the issuance or transfer of Awards or Award
Shares.
          (d) “Award” means a Stock Award, SAR, or Option granted in accordance
with the terms of this Plan. An Award may include a “re-load” Option under terms
established by the Administrator to permit the grant of a new Option upon the
exercise of the previous Option.
          (e) “Award Agreement” means the document evidencing the grant of an
Award.
          (f) “Award Shares” means Shares covered by an outstanding Award or
purchased under an Award.
          (g) “Awardee” means: (i) a person to whom an Award has been granted,
including a holder of a Substitute Award, or (ii) a person to whom an Award has
been transferred in accordance with all applicable requirements of Sections 6.5,
7(h), and 17.
          (h) “Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



          (i) “Cause” means (i) the Awardee’s actions on behalf of the Company
or any Affiliate, without the authorization of the Board or the President and
Chief Executive Officer of the Company, which actions are knowingly for the
pecuniary benefit of the Awardee or members of his or her family and which
actions materially and adversely effect the business or affairs of the Company
or any Affiliate, or (ii) the Awardee fails in any material respect to observe
and perform his or her obligations under any employment agreement with the
Company or the Awardee’s Employee Confidential Information, Invention and Non
Competition Agreement with the Company which failure is not cured within twenty
(20) days after written notice thereof is given to the Awardee by the Company,
or (iii) the commission by the Awardee of an act involving embezzlement or fraud
against the Company (other than non-material expense account issues) or
commission or conviction of a felony or (iv) the repeated use by the Awardee of
alcohol in a manner which impairs his or her duties or the use of any controlled
substance other than under a physicians prescription.
          (j) “Change in Control” means (i) a “Board Change” which shall have
occurred if a majority of the seats (not counting vacant seats) on the Company’s
Board were to be occupied by individuals who were neither (A) nominated by a
majority of the Incumbent Directors (as defined below) nor (B) appointed by
Directors so nominated; or (ii) the acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of a majority of the then outstanding voting securities
of the Company (the “Outstanding Company Voting Securities”); provided, however,
that the following acquisitions shall not constitute a Change in Control:
(A) any acquisition by the Company, or (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (C) any public offering, private
placement or other issuance by the Company of its voting securities; or (iii) a
merger or consolidation of the Company with another entity in which neither the
Company nor a corporation that, prior to the merger or consolidation, was a
subsidiary of the Company, shall be the surviving entity; or (iv) a merger or
consolidation of the Company following which (A) the Company or a corporation
that, prior to the merger or consolidation, was a subsidiary of the Company
shall be the surviving entity and (B) a majority of the Outstanding Company
Voting Securities is owned by a Person or Persons who were not beneficial owners
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of a
majority of the Outstanding Company Voting Securities immediately prior to such
merger or consolidation; or (v) a voluntary or involuntary liquidation of the
Company; or (vi) a sale or disposition by the Company of at least 80% of its
assets in a single transaction or a series of transactions (other than a sale or
disposition of assets to a subsidiary of the Company in a transaction not
involving a Change in Control or a change in control of such subsidiary). An
“Incumbent Director” is a member of the Board who has been either (A) nominated
by a majority of the Directors of the Company then in office or (B) appointed by
Directors so nominated, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person (as defined below) other than
the Board.
          (k) “Code” means the Internal Revenue Code of 1986.

2



--------------------------------------------------------------------------------



 



          (l) “Committee” means a committee composed of Company Directors
appointed in accordance with the Company’s charter documents and Section 4.
          (m) “Company” means Osteotech Inc., a Delaware corporation.
          (n) “Company Director” means a member of the Board.
          (o) “Consultant” means an individual or an entity who (including as an
employee or agent of an entity that) provides bona fide services to the Company
or an Affiliate not in connection with the offer or sale of securities in a
capital-raising transaction, but who is not an Employee.
          (p) “Director” means a member of the Board of Directors of the Company
or an Affiliate.
          (q) “Domestic Relations Order” means a “domestic relations order” as
defined in, and otherwise meeting the requirements of, Section 414(p) of the
Code, except that reference to a “plan” in that definition shall be to this
Plan.
          (r) “Effective Date” means the date the stockholders of the Company
approve the Plan. In the event the stockholders do not approve the Plan, the
Plan shall be null and void and no terms of the Plan shall take effect.
          (s) “Employee” means a regular employee of the Company or an
Affiliate, including an officer or Director, who is treated as an employee in
the personnel records of the Company or an Affiliate, but not individuals who
are classified by the Company or an Affiliate as: (i) leased from or otherwise
employed by a third party, (ii) independent contractors, or (iii) intermittent
or temporary workers. The Company’s or an Affiliate’s classification of an
individual as an “Employee” (or as not an “Employee”) for purposes of this Plan
shall not be altered retroactively even if that classification is changed
retroactively for another purpose as a result of an audit, litigation or
otherwise. An Awardee shall not cease to be an Employee due to transfers between
locations of the Company, or between the Company and an Affiliate, or to any
successor to the Company or an Affiliate that assumes the Awardee’s Options
under Section 10. Neither service as a Director nor receipt of a director’s fee
shall be sufficient to make a Director an “Employee.”
          (t) “Exchange Act” means the Securities Exchange Act of 1934.
          (u) “Executive” means, if the Company has any class of any equity
security registered under Section 12 of the Exchange Act, an individual who is
subject to Section 16 of the Exchange Act or who is a “covered employee” under
Section 162(m) of the Code, in either case because of the individual’s
relationship with the Company or an Affiliate. If the Company does not have any
class of any equity security registered under Section 12 of the Exchange Act,
“Executive” means any officer elected or appointed by the Board.
          (v) “Expiration Date” means, with respect to an Award, the date stated
in the Award Agreement as the expiration date of the Award or, if no such date
is stated in the Award

3



--------------------------------------------------------------------------------



 



Agreement, then the last day of the maximum exercise period for the Award,
disregarding the effect of an Awardee’s Termination or any other event that
would shorten that period.
          (w) “Fair Market Value” means the value of Shares as determined under
Section 18.2.
          (x) “Grant Date” means the date the Administrator approves the grant
of an Award. However, if the Administrator specifies that an Award’s Grant Date
is a future date or the date on which a condition is satisfied, the Grant Date
for such Award is that future date or the date that the condition is satisfied.
          (y) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option under Section 422 of the Code and designated as an
Incentive Stock Option in the Award Agreement for that Option.
          (z) “Nonstatutory Option” means any Option other than an Incentive
Stock Option.
          (aa) “Objectively Determinable Performance Condition” shall mean any
one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit, Affiliate or business segment, either individually,
alternatively or in any combination, and measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee in the Award and may include
actual, growth, or performance-to-target for: (i) cash flow, including free cash
flow; (ii) earnings (including revenue, gross margin, operating profit, earnings
before interest and taxes, earnings before taxes, and net earnings) or earnings
per share; (iii) stock price; (iv) return on equity or average stockholders’
equity; (v) total stockholder return, either actual or relative to share price
or market capitalization; (vi) return on capital; (vii) return on assets or net
assets; (viii) return on investment or invested capital; (ix) return on
operating revenue; (x) income, net income, operating income, net operating
income, operating profit, net operating profit, or operating margin (with or
without regard to amortization/impairment of goodwill); (xi) market share or
applications won; (xii) operational performance, including orders, backlog,
deferred revenues, revenue per employee, overhead, days sales outstanding,
inventory turns, or other expense levels; (xiii) stockholder value or return
relative to the moving average of the S&P 500 Index or a peer group index;
(xiv) asset turns; (xv) development, regulatory approval and market introduction
of new products and technologies, (xvi) objective strategic plan development and
implementation (including individually designed goals and objectives that are
consistent with the Awardee’s specific duties and responsibilities and that are
designed to improve the financial performance of the Company, an Affiliate, or a
specific business unit thereof and that are consistent with and derived from the
strategic operating plan of the Company, an Affiliate or any of their business
units for the applicable performance period) and (xvii) any other similar
conditions. The Committee may appropriately adjust any evaluation of performance
under an Objectively Determinable Performance Condition to exclude any of the
following events that occurs during a performance period: (A) asset write-downs;
(B) litigation or claim judgments or settlements; (C) the effect of

4



--------------------------------------------------------------------------------



 



changes in tax law, accounting principles or other such laws or provisions
affecting reported results; (D) accruals for reorganization and restructuring
programs; (E) any extraordinary non-recurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to stockholders for the applicable year and (F) any events that
the Board deems to be unusual, infrequent or extraordinary.
          (bb) “Officer” means an officer of the Company as defined in
Rule 16a-1 adopted under the Exchange Act.
          (cc) “Option” means a right to purchase Shares of the Company granted
under this Plan.
          (dd) “Option Price” means the price payable under an Option for
Shares, not including any amount payable in respect of withholding or other
taxes.
          (ee) “Option Shares” means Shares covered by an outstanding Option or
purchased under an Option.
          (ff) “Plan” means this 2007 Stock Incentive Plan of Osteotech Inc.
          (gg) “Purchase Price” means the price payable under a Stock Award for
Shares, not including any amount payable in respect of withholding or other
taxes.
          (hh) “Rule 16b-3” means Rule 16b-3 adopted under Section 16(b) of the
Exchange Act.
          (ii) “SAR” or “Stock Appreciation Right” means a right to receive cash
and/or Shares based on a change in the Fair Market Value of a specific number of
Shares pursuant to an Award Agreement, as described in Section 8.1.
          (jj) “Securities Act” means the Securities Act of 1933.
          (kk) “Share” means a share of the common stock of the Company or other
securities substituted for the common stock under Section 10.
          (ll) “Stock Award” means an offer by the Company to sell or issue
Shares, including Shares subject to certain restrictions pursuant to the Award
Agreement as described in Section 8.2 or, as determined by the Committee, a
notional account representing the right to be paid an amount based on Shares.
Types of Awards which may be granted as Stock Awards include such awards as are
commonly known as restricted stock, deferred stock, restricted stock units,
performance shares, phantom stock or similar types of awards as determined by
the Administrator.
          (mm) “Substitute Award” means a Substitute Option, Substitute SAR or
Substitute Stock Award granted in accordance with Sections 6.6, 8.1(d) and
8.2(e) of this Plan.

5



--------------------------------------------------------------------------------



 



          (nn) “Substitute Option” means an Option granted in substitution for,
or upon the conversion of, an option granted by another entity to purchase
equity securities in the granting entity.
          (oo) “Substitute SAR” means a SAR granted in substitution for, or upon
the conversion of, a stock appreciation right granted by another entity with
respect to equity securities in the granting entity.
          (pp) “Substitute Stock Award” means a Stock Award granted in
substitution for, or upon the conversion of, a stock award granted by another
entity to purchase equity securities in the granting entity.
          (qq) “Termination” means that the Awardee has ceased to be, with or
without any cause or reason, an Employee, Director or Consultant. Unless so
determined by the Administrator, or otherwise provided in this Plan,
“Termination” shall include a change in status from an Employee to a Consultant
or Director but not from a Consultant or Director to an Employee. An event that
causes an Affiliate to cease being an Affiliate shall be treated as the
“Termination” of that Affiliate’s Employees, Directors, and Consultants.
     2.2 Rules of Interpretation. Any reference to a “Section,” without more, is
to a Section of this Plan. Captions and titles are used for convenience in this
Plan and shall not, by themselves, determine the meaning of this Plan. Except
when otherwise indicated by the context, the singular includes the plural and
vice versa. Any reference to a statute is also a reference to the applicable
rules and regulations adopted under that statute. Any reference to a statute,
rule or regulation, or to a section of a statute, rule or regulation, is a
reference to that statute, rule, regulation, or section as amended from time to
time, both before and after the Effective Date and including any successor
provisions.

3.   Shares Subject to this Plan; Term of this Plan

     3.1 Number of Award Shares. The Shares issuable under this Plan shall be
authorized but unissued or reacquired Shares, including Shares repurchased by
the Company on the open market. Subject to adjustment under Section 10, the
number of Shares initially reserved for issuance or sale over the term of this
Plan shall be 1,400,000. Except as required by Applicable Law, Shares shall not
reduce the number of Shares reserved for issuance under this Plan until the
actual date of delivery of the Shares to the Awardee. Shares subject to Awards
granted under this Plan that are cancelled, expire or are forfeited or
repurchased (including without limitation any such Shares that have been issued
under the Award to the Awardee) shall be available for re-grant or re-issuance
under the Plan following such cancellation, expiration, forfeiture or
repurchase. If an Awardee pays the exercise or purchase price of an Award
granted under the Plan through the withholding of Award Shares or the tender of
Shares, or if Shares are withheld from the Award or otherwise tendered to
satisfy any applicable withholding obligations, the number of Shares so tendered
or withheld shall become available for re-grant or re-issuance thereafter under
the Plan following such tender or withholding.

6



--------------------------------------------------------------------------------



 



     3.2 Term of this Plan.
          (a) This Plan shall be effective on, and Awards may be granted under
this Plan on and after, the earliest the date on which the Plan has been both
adopted by the Board and approved by the Company’s stockholders.
          (b) Subject to the provisions of Section 13, Awards may be granted
under this Plan for a period of ten years from the latest date the Company’s
stockholders approve this Plan, including any subsequent amendment or
restatement of this Plan approved by the Company’s stockholders.

4.   Administration

     4.1 General.
          (a) The Board shall have ultimate responsibility for administering
this Plan. The Board may delegate certain of its responsibilities to a
Committee, which shall consist of at least two members of the Board. The Board
or the Committee may further delegate its responsibilities to any Employee of
the Company or any Affiliate. Where this Plan specifies that an action is to be
taken or a determination made by the Board, only the Board may take that action
or make that determination. Where this Plan specifies that an action is to be
taken or a determination made by the Committee, only the Committee may take that
action or make that determination; provided that, the Board shall always be
authorized to take any action or make any determination that could have been
taken or made by the Committee. Where this Plan references the “Administrator,”
the action may be taken or determination made by the Board, the Committee, or
other Administrator. However, only the Board or the Committee may approve, or
otherwise take actions or make determinations with respect to, grants of Awards
to Executives or Directors, and an Administrator other than the Board or the
Committee may grant or otherwise take actions or make determinations with
respect to Awards only to the extent such authority is delegated to such
Administrator by the Committee or the Board and only within the guidelines
established by the Board or Committee. Moreover, all actions and determinations
by any Administrator are subject to the provisions of this Plan.
          (b) So long as the Company has registered and outstanding a class of
equity securities under Section 12 of the Exchange Act, to more effectively
comply with various legal and regulatory requirements the Committee should,
though is not required if circumstances otherwise suggest and such requirements
are taken into account, consist of Company Directors who are “Non-Employee
Directors” as defined in Rule 16b-3 and, after the expiration of any transition
period permitted by Treasury Regulations Section 1.162-27(h)(3), who are
“outside directors” as defined in Section 162(m) of the Code. So long as the
Shares are listed with Nasdaq, the Committee shall comply with applicable Nasdaq
rules and listing standards.
     4.2 Authority of the Board or the Committee. Subject to the other
provisions of this Plan, the Board or the Committee shall have the authority to:
          (a) grant Awards, including Substitute Awards;

7



--------------------------------------------------------------------------------



 



          (b) determine the Fair Market Value of Shares;
          (c) determine the Option Price and the Purchase Price of Awards;
          (d) select the Awardees;
          (e) determine the times Awards are granted;
          (f) determine the number of Shares subject to each Award;
          (g) determine the methods of payment that may be used to purchase
Award Shares;
          (h) determine the methods of payment that may be used to satisfy
withholding tax obligations;
          (i) determine the other terms of each Award, including but not limited
to the time or times at and the conditions upon which Awards may be exercised or
become vested, whether and under what conditions an Award is assignable, whether
an Option is a Nonstatutory Option or an Incentive Stock Option, automatic
cancellation of the Award if certain objective requirements determined by the
Administration are not met, and whether the Award or Award Shares are subject to
any forfeiture or other conditions;
          (j) modify or amend any Award;
          (k) authorize any person to sign any Award Agreement or other document
related to this Plan on behalf of the Company;
          (l) determine the form of any Award Agreement or other document
related to this Plan, and whether that document, including signatures, may be in
electronic form;
          (m) interpret this Plan and any Award Agreement or document related to
this Plan;
          (n) correct any defect, remedy any omission, or reconcile any
inconsistency in this Plan, any Award Agreement or any other document related to
this Plan;
          (o) adopt, amend, and revoke rules and regulations under this Plan,
including rules and regulations relating to sub-plans and Plan addenda;
          (p) adopt, amend, and revoke special rules and procedures which may be
inconsistent with the terms of this Plan, set forth (if the Committee or Board
so chooses) in sub-plans regarding (for example) the operation and
administration of this Plan and the terms of Awards, if and to the extent
necessary or useful to accommodate non-U.S. Applicable Laws and practices as
they apply to Awards and Award Shares held by, or granted or issued to, persons
working or resident outside of the United States or employed by Affiliates
incorporated outside the United States;

8



--------------------------------------------------------------------------------



 



          (q) determine whether a transaction or event should be treated as a
Change in Control, as well as the effect of a Change of Control on Awards; and
          (r) make all other determinations the Committee or Board deems
necessary or advisable for the administration of this Plan.
     4.3 Scope of Discretion. Subject to the provisions of this Section 4.3, on
all matters for which this Plan confers the authority, right or power on the
Board, the Committee, or other Administrator to make decisions, that body may
make those decisions in its sole and absolute discretion. Those decisions will
be final, binding and conclusive. In making its decisions, the Board, Committee
or other Administrator need not treat all persons eligible to receive Awards,
all Awardees, all Awards or all Award Shares the same way. Notwithstanding
anything herein to the contrary, and except as provided in Section 13.3, the
discretion of the Board, Committee or other Administrator is subject to the
specific provisions and specific limitations of this Plan, as well as all rights
conferred on specific Awardees by Award Agreements and other agreements.

5.   Persons Eligible to Receive Awards

     5.1 Eligible Individuals. Awards (including Substitute Awards) may be
granted to, and only to, Employees, Directors and Consultants. However,
Incentive Stock Options may only be granted to Employees, as provided in
Section 7(g).
     5.2 Section 162(m) Limitation.
          (a) Options and SARs. Subject to the provisions of this Section 5.2,
for so long as the Company is a “publicly held corporation” within the meaning
of Section 162(m) of the Code, no Employee may be granted one or more Options or
SARs within any fiscal year of the Company under this Plan giving him or her the
right to purchase or be issued more than 500,000 Shares under such Options or
SARs, or to receive compensation calculated with reference to more than that
number of Shares under Options and SARs, subject to adjustment pursuant to
Section 10. If an Option or SAR is cancelled without being exercised or if the
Option Price of an Option is reduced, that cancelled or repriced Option or SAR
shall continue to be counted against the annual limit on Options and SARs that
may be granted to any individual under this Section 5.2. Notwithstanding
anything herein to the contrary, a new Employee of the Company or an Affiliate
shall be eligible to be granted in the fiscal year in which he or she commences
employment Options and SARs giving him or her the right to purchase or be issued
up to a maximum of 1,000,000 Shares, or to receive compensation calculated with
reference to that number of Shares under such Options and SARs, subject to
adjustment pursuant to Section 10.
          (b) Stock Awards. Any Stock Award intended as “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code, whether granted solely under this Plan or pursuant to the terms of any
other stockholder-approved compensation plan awards which are intended to comply
with Code Section 162(m), must be granted, vest or become exercisable contingent
on the achievement of one or more Objectively Determinable Performance
Conditions. The Committee shall have the discretion to determine the time and
manner of compliance with Section 162(m) of the Code. No Employee may be granted
one or

9



--------------------------------------------------------------------------------



 



more Stock Awards within any fiscal year of the Company under this Plan giving
him or her the right to purchase or be issued more than 500,000 Shares under
such Stock Awards, or to receive compensation calculated with reference to more
than that number of Shares under Stock Awards, subject to adjustment pursuant to
Section 10.

6.   Terms and Conditions of Options

     The following rules apply to all Options:
     6.1 Price. Except as otherwise provided, no Option may have a per-Share
Option Price less than the par value of a Share on the Grant Date. Except as
provided in Section 10, once an Option is granted it shall not be subject to
amendment or substitution without stockholder approval if the effect is to lower
the exercise price or otherwise address a circumstance where the fair market
value of the Shares exceeds the exercise price of the Option.
     6.2 Term. No Option shall be exercisable after its Expiration Date. No
Option may have an Expiration Date that is more than ten years after its Grant
Date. Additional provisions regarding the term of Incentive Stock Options are
provided in Sections 7(a) and 7(e).
     6.3 Vesting. Options shall vest and become exercisable: (a) on the Grant
Date, or (b) in accordance with a schedule related to the Grant Date, the date
the Optionee’s directorship, employment or consultancy begins, or a different
date specified in the Option Agreement. Additional provisions regarding the
vesting of Incentive Stock Options are provided in Section 7(c).
     6.4 Form and Method of Payment.
          (a) The Board or Committee shall determine the acceptable form and
method of payment for exercising an Option. So long as there is no material
adverse accounting consequence during the term of the Award or at the time of
exercise, the Board or Committee may require the delivery of Shares with a Fair
Market Value equal to the excess of the Fair Market Value of the aggregate
number of Shares for which the Option is being exercised over the aggregate
Option Price for the number of Shares for which the Option is being exercised.
The difference between the full number of Shares covered by the exercised
portion of the Award and the number of Shares actually delivered shall be
restored to the amount of Shares reserved for issuance under Section 3.1.
          (b) Unless otherwise prohibited by the Board or Committee, acceptable
forms of payment for Option Shares can include cash, check or wire transfer,
denominated in U.S. dollars except as specified by the Administrator for
non-U.S. Employees or non-U.S. sub-plans.
          (c) In addition, the Administrator may permit payment to be made by
any of the following methods:
               (i) the surrender of Shares to the Company, or the designation of
Shares, in either case whether such Shares are subject to the Option or not,
that have a Fair

10



--------------------------------------------------------------------------------



 



Market Value on the date of surrender to the Company equal to the Option Price
of the Shares as to which the Option is being exercised;
               (ii) provided that a public market exists for the Shares,
consideration received by the Company under a procedure under which a licensed
broker-dealer advances funds on behalf of an Optionee or sells Option Shares on
behalf of an Optionee (a “Cashless Exercise Procedure”); and
               (iii) any combination of the methods of payment permitted by any
paragraph of this Section 6.4.
          (d) The Administrator may also permit any other form or method of
payment for Option Shares permitted by Applicable Law.
     6.5 Nonassignability of Options. Except as determined by the Administrator,
no Option shall be assignable or otherwise transferable by the Optionee except
by will or by the laws of descent and distribution. However, Options may be
transferred and exercised in accordance with a Domestic Relations Order, or in
any manner allowed under the Form S-8 rules if so permitted by the Administrator
and may be exercised by a guardian or conservator appointed to act for the
Optionee. Incentive Stock Options may only be assigned in compliance with
Section 7(h).
     6.6 Substitute Options. The Board may cause the Company to grant Substitute
Options in connection with the acquisition by the Company or an Affiliate of
equity securities of any entity (including by merger, tender offer, or other
similar transaction) or of all or a portion of the assets of any entity. Any
such substitution shall be effective on the effective date of the acquisition.
Substitute Options may be Nonstatutory Options or Incentive Stock Options.
Unless and to the extent specified otherwise by the Board, Substitute Options
shall have the same terms and conditions as the options they replace, except
that (subject to the provisions of Section 10) Substitute Options shall be
Options to purchase Shares rather than equity securities of the granting entity
and shall have an Option Price determined by the Board.

7.   Incentive Stock Options

     The following rules apply only to Incentive Stock Options and only to the
extent these rules are more restrictive than the rules that would otherwise
apply under this Plan. With the consent of the Optionee, or where this Plan
provides that an action may be taken notwithstanding any other provision of this
Plan, the Administrator may deviate from the requirements of this Section,
notwithstanding that any Incentive Stock Option modified by the Administrator
will thereafter be treated as a Nonstatutory Option.
          (a) Except as provided in Section 7(e), the Expiration Date of an
Incentive Stock Option shall not be later than ten years from its Grant Date,
with the result that no Incentive Stock Option may be exercised after the
expiration of ten years from its Grant Date.
          (b) No Incentive Stock Option may be granted more than ten years from
the date this Plan was approved or amended by the Board consistent with the
requirements of Section 422 of the Code and any applicable guidance.

11



--------------------------------------------------------------------------------



 



          (c) Options intended to be incentive stock options under Section 422
of the Code that are granted to any single Optionee under all incentive stock
option plans of the Company and its Affiliates, including incentive stock
options granted under this Plan, may not vest at a rate of more than $100,000 in
Fair Market Value of Shares (measured on the grant dates of the options) during
any calendar year. For this purpose, an option vests with respect to a given
share of stock the first time its holder may purchase that share,
notwithstanding any right of the Company to repurchase that share. Unless the
administrator of that option plan specifies otherwise in the related agreement
governing the option, this vesting limitation shall be applied by, to the extent
necessary to satisfy this $100,000 rule, treating certain stock options that
were intended to be Incentive Stock Options under Section 422 of the Code as
Nonstatutory Options. The reclassification of stock options or portions of stock
options as Nonstatutory Options shall be determined by the Company consistent
with Internal Revenue Service guidance. This Section 7(c) shall not cause an
Incentive Stock Option to vest before its original vesting date or cause an
Incentive Stock Option that has already or would otherwise be vested to cease to
vest or be vested.
          (d) In order for an Incentive Stock Option to be exercised for any
form of payment other than those described in Section 6.4(b), that right must be
stated at the time of grant in the Option Agreement relating to that Incentive
Stock Option.
          (e) Any Incentive Stock Option granted to a Ten Percent Stockholder,
must have an Expiration Date that is not later than five years from its Grant
Date, with the result that no such Option may be exercised after the expiration
of five years from the Grant Date. A “Ten Percent Stockholder” is any person
who, directly or by attribution under Section 424(d) of the Code, owns stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or of any Affiliate on the Grant Date.
          (f) The Option Price of an Incentive Stock Option shall never be less
than the Fair Market Value of the Shares at the Grant Date. The Option Price for
the Shares covered by an Incentive Stock Option granted to a Ten Percent
Stockholder shall never be less than 110% of the Fair Market Value of the Shares
at the Grant Date.
          (g) Incentive Stock Options may be granted only to Employees.
          (h) No rights under an Incentive Stock Option may be transferred by
the Optionee, other than by will or the laws of descent and distribution. During
the life of the Optionee, an Incentive Stock Option may be exercised only by the
Optionee. The Company’s compliance with a Domestic Relations Order, or the
exercise of an Incentive Stock Option by a guardian or conservator appointed to
act for the Optionee, shall not violate this Section 7(h).
          (i) An Incentive Stock Option shall be treated as a Nonstatutory
Option if it remains exercisable after, and is not exercised within, the
three-month period beginning with the Optionee’s Termination for any reason
other than the Optionee’s death or disability (as defined in Section 22(e) of
the Code). In the case of the Termination of an Employee due to death, an
Incentive Stock Option shall continue to be treated as an Incentive Stock Option
if it remains exercisable after, and is not exercised within, the three month
period after the Optionee’s

12



--------------------------------------------------------------------------------



 



Termination provided it is exercised before the Expiration Date. In the case of
the Termination of the Employee due to disability, an Incentive Stock Option
shall be treated as a Nonstatutory Option if it remains exercisable after, and
is not exercised within, one year after the Optionee’s Termination.

8.   Stock Appreciation Rights and Stock Awards

     8.1 Stock Appreciation Rights. The following rules apply to SARs:
          (a) General. SARs may be granted either alone, in addition to, or in
tandem with other Awards granted under this Plan. The Administrator may grant
SARs to eligible participants subject to terms and conditions not inconsistent
with this Plan and determined by the Administrator. The specific terms and
conditions applicable to the Awardee shall be provided for in the Award
Agreement. SARs shall be exercisable, in whole or in part, at such times as the
Administrator shall specify in the Award Agreement. The grant or vesting of a
SAR may be made contingent on the achievement of Objectively Determinable
Performance Conditions. Except as provided in Section 10, once an SAR is granted
it shall not be subject to amendment or substitution without stockholder
approval if the effect is to lower the exercise price or otherwise address a
circumstance where the fair market value of the Shares exceeds the exercise
price of the SAR.
          (b) Exercise of SARs. Upon the exercise of an SAR, in whole or in
part, an Awardee shall be entitled to a payment in an amount equal to the excess
of the Fair Market Value of a fixed number of Shares covered by the exercised
portion of the SAR on the date of exercise, over the Fair Market Value of the
Shares covered by the exercised portion of the SAR on the Grant Date. The amount
due to the Awardee upon the exercise of a SAR shall be paid in cash, Shares or a
combination thereof, as specified in the Award Agreement, over the period or
periods specified in the Award Agreement. An Award Agreement may place limits on
the amount that may be paid over any specified period or periods upon the
exercise of a SAR, on an aggregate basis or as to any Awardee. A SAR shall be
considered exercised when the Company receives written notice of exercise in
accordance with the terms of the Award Agreement from the person entitled to
exercise the SAR. If a SAR has been granted in tandem with an Option, upon the
exercise of the SAR, the number of shares that may be purchased pursuant to the
Option shall be reduced by the number of shares with respect to which the SAR is
exercised.
          (c) Nonassignability of SARs. Except as determined by the
Administrator, no SAR shall be assignable or otherwise transferable by the
Awardee except by will or by the laws of descent and distribution.
Notwithstanding anything herein to the contrary, SARs may be transferred and
exercised in accordance with a Domestic Relations Order or in any manner allowed
under the Form S-8 rules if so permitted by the Administrator.
          (d) Substitute SARs. The Board may cause the Company to grant
Substitute SARs in connection with the acquisition by the Company or an
Affiliate of equity securities of any entity (including by merger) or all or a
portion of the assets of any entity. Any such substitution shall be effective on
the effective date of the acquisition. Unless and to the extent specified
otherwise by the Board, Substitute SARs shall have the same terms and conditions
as

13



--------------------------------------------------------------------------------



 



the awards they replace, except that (subject to the provisions of Section 10)
Substitute SARs shall be exercisable with respect to the Fair Market Value of
Shares rather than with regard to the value of equity securities of the granting
entity and shall be on terms that, as determined by the Board in its sole and
absolute discretion, properly reflects the substitution.
     8.2 Stock Awards. The following rules apply to all Stock Awards:
          (a) General. The specific terms and conditions of a Stock Award
applicable to the Awardee shall be provided for in the Award Agreement. The
Award Agreement shall state the number of Shares that the Awardee shall be
entitled to receive or purchase, the terms and conditions on which the Shares
shall vest, the price to be paid (if any), whether Shares are to be delivered at
the time of grant or at some deferred date specified in the Award Agreement,
whether the Award is payable solely in Shares, cash or either and, if
applicable, the time within which the Awardee must accept such offer. The offer
shall be accepted by execution of the Award Agreement. The Administrator may
require that all Shares subject to a right of repurchase or risk of forfeiture
be held in escrow until such repurchase right or risk of forfeiture lapses. The
grant or vesting of a Stock Award may be made contingent on the achievement of
Objectively Determinable Performance Conditions. Total Awards under this
Section 8 which are determined solely by reference to the lapse of time shall
not exceed 50% of the Shares available for grant under this Plan. Awards subject
to the limit in the immediately preceding sentence shall not include Awards
which do not vest.
          (b) Right of Repurchase. If so provided in the Award Agreement, Award
Shares acquired pursuant to a Stock Award may be subject to repurchase by the
Company or an Affiliate if not vested in accordance with the Award Agreement.
          (c) Form of Payment. If the Awardee is required to pay any amount to
purchase Shares subject to the Stock Award, then the Administrator shall
determine the acceptable form and method of payment for exercising a Stock
Award. Acceptable forms of payment for all Award Shares are cash, check or wire
transfer, denominated in U.S. dollars except as specified by the Administrator
for non-U.S. sub-plans. In addition, the Administrator may permit payment to be
made by any of the methods permitted with respect to the exercise of Options
pursuant to Section 6.4.
          (d) Nonassignability of Stock Awards. Except as determined by the
Administrator, no Stock Award shall be assignable or otherwise transferable by
the Awardee except by will or by the laws of descent and distribution.
Notwithstanding anything to the contrary herein, Stock Awards may be transferred
and exercised in accordance with a Domestic Relations Order and in any manner
allowed under the Form S-8 rules if so permitted by the Administrator.
          (e) Substitute Stock Award. The Board may cause the Company to grant
Substitute Stock Awards in connection with the acquisition by the Company or an
Affiliate of equity securities of any entity (including by merger) or all or a
portion of the assets of any entity. Unless and to the extent specified
otherwise by the Board, Substitute Stock Awards shall have the same terms and
conditions as the stock awards they replace, except that (subject to the

14



--------------------------------------------------------------------------------



 




provisions of Section 10) Substitute Stock Awards shall be Stock Awards to
purchase Shares rather than equity securities of the granting entity and shall
have a Purchase Price that, as determined by the Board in its sole and absolute
discretion, properly reflects the substitution. Any such Substitute Stock Award
shall be effective on the effective date of the acquisition.
9. Exercise of Awards
     9.1 In General. An Award shall be exercisable in accordance with this Plan
and the Award Agreement under which it is granted.
     9.2 Time of Exercise. Options and Stock Awards shall be considered
exercised when the Company (or its authorized agent) receives: (a) written
(including electronic) notice of exercise from the person entitled to exercise
the Option or Stock Award, (b) full payment, or provision for payment, in a form
and method approved by the Administrator, for the Shares for which the Option or
Stock Award is being exercised, and (c) if applicable, payment, or provision for
payment, in a form approved by the Administrator, of all applicable withholding
taxes due upon exercise. An Award may not be exercised for a fraction of a
Share. SARs shall be considered exercised when the Company receives written
notice of the exercise from the person entitled to exercise the SAR.
     9.3 Issuance of Award Shares. The Company shall issue Award Shares in the
name of the person properly exercising the Award. If the Awardee is that person
and so requests, the Award Shares shall be issued in the name of the Awardee and
the Awardee’s spouse. The Company shall endeavor to issue Award Shares promptly
after an Award is exercised or after the Grant Date of a Stock Award, as
applicable. Until Award Shares are actually issued, as evidenced by the
appropriate entry on the stock register of the Company or its transfer agent,
the Awardee will not have the rights of a stockholder with respect to those
Award Shares, even though the Awardee has completed all the steps necessary to
exercise the Award. No adjustment shall be made for any dividend, distribution,
or other right for which the record date precedes the date the Award Shares are
issued, except as provided in Section 10 or with regard to Stock Awards, except
as set forth in the Award Agreement.
     9.4 Termination.
          (a) In General. Except as provided in an Award Agreement or in writing
by the Administrator, including in an Award Agreement, and as otherwise provided
in Sections 9.4(b), (c), and (d) after an Awardee’s Termination for other than
Cause, the Awardee’s Awards shall be exercisable to the extent (but only to the
extent) they are vested on the date of that Termination and only during the
ninety (90) days after the Termination, but in no event after the Expiration
Date. Except as provided in an Award Agreement, or otherwise in writing by the
Administrator (including, pursuant to Section 9.4(d)(ii)), an Award shall
terminate as to all Shares that are unvested as of the Awardee’s date of
Termination for any reason. Unless otherwise provided in the Award Agreement, in
the event of Termination for Cause the Award may not be exercised after the date
of Termination (even as to vested Shares). To the extent the Awardee does not
exercise an Award within the time specified for exercise, the Award shall
automatically terminate.

15



--------------------------------------------------------------------------------



 




          (b) Leaves of Absence. Unless otherwise provided in the Award
Agreement, no Award may be exercised more than three months after the beginning
of a leave of absence, other than a personal or medical leave approved by an
authorized representative of the Company with employment guaranteed upon return.
Awards shall not continue to vest during a leave of absence, unless otherwise
determined by the Administrator with respect to an approved personal or medical
leave with employment guaranteed upon return.
          (c) Death or Disability. Unless otherwise provided by the
Administrator, if an Awardee’s Termination is due to death or disability (as
determined by the Administrator with respect to all Awards other than Incentive
Stock Options and as defined by Section 22(e) of the Code with respect to
Incentive Stock Options), all Awards of that Awardee to the extent exercisable
at the date of that Termination may be exercised for one year after that
Termination, but in no event after the Expiration Date. In the case of
Termination due to death, an Award may be exercised as provided in Section 17.
In the case of Termination due to disability, if a guardian or conservator has
been appointed to act for the Awardee and been granted this authority as part of
that appointment, that guardian or conservator may exercise the Award on behalf
of the Awardee. Death or disability occurring after an Awardee’s Termination
shall not cause the Termination to be treated as having occurred due to death or
disability. To the extent an Award is not so exercised within the time specified
for its exercise, the Award shall automatically terminate.
          (d) Administrator Discretion. Notwithstanding the provisions of
Section 9.4 (a)-(c), the Plan Administrator shall have complete discretion,
exercisable either at the time an Award is granted or at any time while the
Award remains outstanding, to:
               (i) After considering any tax and accounting consequences of such
change, extend the period of time for which the Award is to remain exercisable,
following the Awardee’s Termination, from the limited exercise period otherwise
in effect for that Award to such greater period of time as the Administrator
shall deem appropriate, but in no event beyond the Expiration Date; and/or
               (ii) Permit the Award to be exercised, during the applicable
post-Termination exercise period, not only with respect to the number of vested
Shares for which such Award may be exercisable at the time of the Awardee’s
Termination but also with respect to one or more additional installments in
which the Awardee would have vested had the Awardee not been subject to
Termination.
          (e) Consulting or Employment Relationship. Nothing in this Plan or in
any Award Agreement, and no Award or the fact that an Award remains unvested or
that Award Shares remain subject to repurchase rights or other forfeiture
conditions, shall: (A) interfere with or limit the right of the Company or any
Affiliate to terminate the employment or consultancy of any Awardee at any time,
whether with or without cause or reason, and with or without the payment of
severance or any other compensation or payment, or (B) interfere with the
application of any provision in any of the Company’s or any Affiliate’s charter
documents or Applicable Law relating to the election, appointment, term of
office, or removal of a Director.

16



--------------------------------------------------------------------------------



 



10. Certain Transactions and Events
     10.1 In General. Except as provided in this Section 10, the existence of
outstanding Awards shall not affect in any way the right or power of the Company
or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, exchanges, or other changes in the Company’s
capital structure or its business, or any merger or consolidation of the Company
or any issuance of Shares or other securities or subscription rights thereto, or
any issuance of bonds, debentures, preferred or prior preference stock ahead of
or affecting the Shares or other securities of the Company or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise. Further, except
as expressly provided in this Section 10 or otherwise expressly provided for in
a writing approved by the Board or Committee, (i) the issuance by the Company of
shares of stock or any class of securities convertible into shares of stock of
any class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, (ii) the payment of a dividend in property other than Shares, or
(iii) the occurrence of any similar transaction, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of Shares subject to Options or other Awards
theretofore granted or the purchase or repurchase price per Share.
     10.2 Changes in Capital Structure. In the event of any stock split, reverse
stock split or stock dividend, the (a) the number and type of Shares that may be
granted subject to Awards granted under this Plan, (b) the number and type of
Awards that may be granted to any individual under this Plan, (c) the terms of
any SAR, (d) the Purchase Price or repurchase price of any Stock Award, (e) the
Option Price and number and class of securities issuable under each outstanding
Option, and (f) the repurchase price of any securities substituted for Award
Shares that are subject to repurchase rights shall be adjusted proportionately
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be provided under the Awards. The specific adjustments to
be made to effectuate the intent of the preceding sentence shall be determined
by the Board or Committee, whose determination in this regard shall be final and
binding on all parties. In the event of any other change to the capital
structure of the Company, the Board or Committee shall have the discretion to
determine what if any adjustments shall be made. Unless the Board or Committee
specifies otherwise, any securities issuable as a result of any such adjustments
shall be rounded down to the next lower whole security. The Board or Committee
need not adopt the same rules for each Award or each Awardee.
     10.3 Change of Control Transactions. In the event of a Change of Control,
any or all outstanding Awards shall be subject to the definitive agreement
governing the Change of Control transaction. Such transaction agreement may
provide, without limitation and in a manner that is binding on all parties, for
(1) the assumption, substitution or replacement with equivalent awards of
outstanding Awards (but in each case adjusted to reflect the transaction terms)
by the surviving corporation or its parent, (2) continuation of outstanding
Awards (but again adjusted to reflect the transaction terms) by the Company if
the Company is a surviving corporation, (3) accelerated vesting, or lapse of
repurchase rights or forfeiture conditions applicable to, and accelerated
expiration or termination of, the outstanding Awards, or (4) settlement of
outstanding

17



--------------------------------------------------------------------------------



 



Awards (including termination thereof) in cash. Except for adjustments to
reflect the transaction terms as referenced above or, to the extent any Award or
Award Shares are subject to accelerated vesting or lapse of restrictions
approved by the Board or Committee upon specific events or conditions (and then
only to the extent such acceleration benefits are reflected in the transaction
agreement, the applicable Award Agreement or another written agreement between
the participant and the Company), any outstanding Awards that are assumed,
substituted, replaced with equivalent awards or continued shall continue
following the transaction to be subject to the same vesting or other
restrictions that applied to the original Award. The Administrator need not
adopt the same rules or apply the same treatment for each Award or Awardee.
     10.4 Dissolution. Notwithstanding anything herein to the contrary, in the
event of a dissolution or liquidation of the Company, to the extent an Award has
not been exercised or the Shares subject thereto have not been issued in full
prior to the earlier of the completion of the transaction or the applicable
Award Expiration Date, then outstanding Awards shall terminate immediately prior
to the transaction.
11. Award Grants to Non-Employee Directors
     11.1 General.
     Consistent with the terms of this Plan and as reflected in individual Award
Agreements, the Administrator or, if required by Applicable Law, the Board, may
grant Awards to Directors who are not Employees (“Non-Employee Directors”) on
such terms and conditions as it determines, including to provide for
satisfaction of Director fee or retainer payments through issuance of Awards
under the Plan. Such Awards may be done by establishing an annual or other
periodic grant program, or may done through action taken to approve individual
Awards from time to time. To the extent that the Administrator or the Board from
time to time establish an annual or other periodic grant program for
Non-Employee Directors, it may at any time amend, suspend or terminate such
program with respect to Awards that have not yet been granted, without the need
for approval from any Non-Employee Director who might otherwise have benefited
from such Awards or from the stockholders.
     11.2 Non-Employee Director Award Guidelines
     Awards granted by the Board pursuant to Section 11.1 may be granted only
with the approval of the Committee or a majority of the Company Directors then
serving on the Board who meet the director independence standards of Nasdaq (or
such other primary exchange or system on which Shares are traded or quoted).
12. Tax Matters
     12.1 Tax Withholding.
          (a) General. Whenever Awards are granted, Award Shares vest, are
issued or become free of restrictions, or Awards or Award Shares are
transferred, the Company may require the Awardee to remit to the Company an
amount sufficient to satisfy any applicable tax withholding requirement, whether
the related tax is imposed on the Awardee or the Company.

18



--------------------------------------------------------------------------------



 



The Company shall have no obligation to deliver Award Shares or release Award
Shares from an escrow or permit a transfer of Award Shares until the Awardee has
satisfied those tax withholding obligations. The Awardee accepts this
requirement as a condition of his or her receipt of the Award. To the extent any
payment in satisfaction of Awards is made in cash, the payment will be reduced
by an amount sufficient to satisfy all tax withholding requirements.
          (b) Method of Payment. The Awardee shall pay any required withholding
using the forms of consideration described in Section 6.4(b), except that, in
the discretion of the Administrator, the Company may also permit the Awardee to
use any of the forms of payment described in Section 6.4(c). If the
Administrator permits Award Shares to be withheld from the Award to satisfy
applicable withholding obligations, the Fair Market Value of the Award Shares
withheld, as determined as of the date of withholding, shall not exceed the
amount determined by the applicable minimum statutory withholding rates to the
extent the Administrator determines such limit is necessary or advisable in
light of generally accepted accounting principles.
     12.2 Reporting of Dispositions. Any holder of Option Shares acquired under
an Incentive Stock Option shall promptly notify the Administrator, following
such procedures as the Administrator may require, of the sale or other
disposition of any of those Option Shares if the disposition occurs during:
(a) the longer of two years after the Grant Date of the Incentive Stock Option
and one year after the date the Incentive Stock Option was exercised, or
(b) such other period as the Administrator has established.
     12.3 Liability for Applicable Taxes.
     Regardless of any action the Company or the Awardee’s employer (the
“Employer”) takes with respect to any or all income tax, social security,
payroll tax, payment on account, other tax-related withholding or information
reporting (“Tax-Related Items”), the Awardee acknowledges and agrees that the
ultimate liability for all Tax-Related Items legally due by him is and remains
the Awardee ‘s responsibility and that the Company and or the Employer (i) make
no representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of an Award; and (ii) do not commit to
structure the terms or any aspect of an Award granted hereunder to reduce or
eliminate the Awardee ‘s liability for Tax-Related Items. The Awardee shall pay
the Company or the Employer any amount of Tax-Related Items that the Company or
the Employer may be required to withhold as a result of the Awardee’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to deliver any benefit under the Plan if the
Awardee fails to comply with his or her obligations in connection with the
Tax-Related Items.
13. Compliance with Law
     13.1 General. The grant of Awards and the issuance and subsequent transfer
of Award Shares shall be subject to compliance with all Applicable Law,
including all applicable securities laws. Awards may not be exercised, and Award
Shares may not be transferred, in violation of Applicable Law. Thus, for
example, Awards may not be exercised or issued unless: (a) a registration
statement under the Securities Act is then in effect with respect to the related
Award Shares, or (b) in the opinion of legal counsel to the Company, those Award
Shares may

19



--------------------------------------------------------------------------------



 



be issued in accordance with an applicable exemption from the registration
requirements of the Securities Act and any other applicable securities laws. The
failure or inability of the Company to obtain from any regulatory body the
authority considered by the Company’s legal counsel to be necessary or useful
for the lawful issuance of any Award Shares or their subsequent transfer shall
relieve the Company of any liability for failing to issue those Award Shares or
permitting their transfer. As a condition to the exercise of any Award or the
transfer of any Award Shares, the Company may require the Awardee to satisfy any
requirements or qualifications that may be necessary or appropriate to comply
with or evidence compliance with any Applicable Law. The Company shall have no
liability to any Awardee or any party who might claim through the Awardee to the
extent that the Awardee (or his or her permitted transferee) is required to
forfeit an Award, or the benefits received or to be received under an Award,
pursuant to any Applicable Law.
     13.2 Tax Matters. Notwithstanding anything to the contrary contained
herein, to the extent that the Administrator determines that any Award granted
under the Plan is subject to Code Section 409A and unless otherwise specified in
the applicable Award Agreement, the Award Agreement evidencing such Award shall
incorporate the terms and conditions necessary for such Award to avoid the
consequences described in Code Section 409A(a)(1), and to the maximum extent
permitted under Applicable Law (and unless otherwise stated in the applicable
Award Agreement), the Plan and the Award Agreements shall be interpreted in a
manner that results in their conforming to the requirements of Code
Section 409A(a)(2), (3) and (4) and any Department of Treasury or Internal
Revenue Service regulations or other interpretive guidance issued under
Section 409A (whenever issued, the “Guidance”). Notwithstanding anything to the
contrary in this Plan (and unless the Award Agreement provides otherwise, with
specific reference to this sentence), to the extent that an Awardee holding an
Award that constitutes “deferred compensation” under Section 409A and the
Guidance is a “specified employee” (also as defined thereunder), no distribution
or payment of any amount shall be made before a date that is six months
following the date of such Awardee’s “separation from service” (as defined in
Section 409A and the Guidance) or, if earlier, the date of the Awardee’s death.
14. Amendment or Termination of this Plan or Outstanding Awards
     14.1 Amendment and Termination. The Board may at any time amend, suspend,
or terminate this Plan.
     14.2 Stockholder Approval. The Company shall obtain the approval of the
Company’s stockholders for any amendment to this Plan if stockholder approval is
necessary or desirable to comply with any Applicable Law or with the
requirements applicable to the grant of Awards intended to be Incentive Stock
Options; provided however that the Company shall obtain stockholder approval of
any of the following: (a) other than an increase under Section 10.2, an increase
to the Shares reserved for issuance hereunder; (b) an expansion of the class of
persons eligible to receive Awards hereunder; or (c) otherwise than as provided
under Section 10, any amendment of outstanding Options or SARs that effects a
repricing of such Awards or other lowering of the original Option Price or grant
date Fair Market Value that applies to a SAR. For Stock Awards to continue to be
eligible to qualify as “performance-based compensation” under Code
Section 162(m), the Company’s stockholders must re-approve the material terms of
the

20



--------------------------------------------------------------------------------



 



performance goals included in the Plan by the date of the first stockholder
meeting that occurs in the fifth year following the year in which the
stockholders first approved the Plan. The Board may also, but need not, require
that the Company’s stockholders approve any other amendments to this Plan.
     14.3 Effect. No amendment, suspension, or termination of this Plan, and no
modification of any Award even in the absence of an amendment, suspension, or
termination of this Plan, shall impair any existing contractual rights of any
Awardee unless the affected Awardee consents to the amendment, suspension,
termination, or modification. Notwithstanding anything herein to the contrary,
no such consent shall be required if the Board determines, in its sole and
absolute discretion, that the amendment, suspension, termination, or
modification: (a) is required or advisable in order for the Company, this Plan
or the Award to satisfy Applicable Law, to meet the requirements of any
accounting standard or to avoid any adverse accounting treatment, or (b) in
connection with any transaction or event described in Section 10, is in the best
interests of the Company or its stockholders. The Board may, but need not, take
the tax or accounting consequences to affected Awardees into consideration in
acting under the preceding sentence. Those decisions shall be final, binding and
conclusive. Termination of this Plan shall not affect the Administrator’s
ability to exercise the powers granted to it under this Plan with respect to
Awards granted before the termination of Award Shares issued under such Awards
even if those Award Shares are issued after the termination.
15. Reserved Rights
     15.1 Nonexclusivity of this Plan. This Plan shall not limit the power of
the Company or any Affiliate to adopt other incentive arrangements including,
for example, the grant or issuance of stock options, stock, or other
equity-based rights under other plans.
     15.2 Unfunded Plan. This Plan shall be unfunded. Although bookkeeping
accounts may be established with respect to Awardees, any such accounts will be
used merely as a convenience. The Company shall not be required to segregate any
assets on account of this Plan, the grant of Awards, or the issuance of Award
Shares. The Company and the Administrator shall not be deemed to be a trustee of
stock or cash to be awarded under this Plan. Any obligations of the Company to
any Awardee shall be based solely upon contracts entered into under this Plan,
such as Award Agreements. No such obligations shall be deemed to be secured by
any pledge or other encumbrance on any assets of the Company. Neither the
Company nor the Administrator shall be required to give any security or bond for
the performance of any such obligations.
16. Special Arrangements Regarding Award Shares
     16.1 Escrow of Stock Certificates. To enforce any restrictions on Award
Shares, the Administrator may require their holder to deposit the certificates
representing Award Shares, with stock powers or other transfer instruments
approved by the Administrator endorsed in blank, with the Company or an agent of
the Company to hold in escrow until the restrictions have lapsed or terminated.
The Administrator may also cause a legend or legends referencing the
restrictions to be placed on the certificates.
     16.2 Repurchase Rights.

21



--------------------------------------------------------------------------------



 



          (a) General. If a Stock Award is subject to vesting or other
forfeiture conditions, the Company shall have the right, during such period
after the Awardee’s Termination as is specified by the Administrator to
repurchase any or all of the Award Shares that were unvested or otherwise
subject to forfeiture as of the date of that Termination. The repurchase price
shall be such price as is determined by the Administrator and set forth in the
Award Agreement, subject to adjustment under Section 10. The repurchase price
shall be paid in cash. The Company may assign this right of repurchase.
          (b) Procedure. The Company or its assignee may choose to give the
Awardee a written notice of exercise of its repurchase rights under this
Section 16.2. However, the Company’s failure to give such a notice shall not
affect its rights to repurchase Award Shares. The Company must, however, tender
the repurchase price during the period specified in this Section 16.2 for
exercising its repurchase rights in order to exercise such rights.
     16.3 Deferral of Award Benefits. The Administrator may in its discretion
and upon such terms and conditions as it determines appropriate permit one or
more Awardees whom it selects to (a) defer compensation payable pursuant to the
terms of an Award, or (b) defer compensation arising outside, even if in
connection with, the terms of this Plan pursuant to a program that provides for
deferred payment in satisfaction of such other compensation amounts through or
in connection with the issuance of one or more Awards. Any such deferral
arrangement shall be evidenced by an Award Agreement in such form as the
Administrator shall from time to time establish, and no such deferral
arrangement shall be a valid and binding obligation unless evidenced by a fully
executed Award Agreement, the form of which the Administrator has approved,
including through the Administrator’s establishing a written program (the
“Program”) under this Plan to govern the form of Award Agreements participating
in such Program. Any such Award Agreement or Program shall specify the treatment
of dividends or dividend equivalent rights (if any) that apply to Awards
governed thereby, and shall further provide that any elections governing payment
of amounts pursuant to such Program shall be in writing, shall be delivered to
the Company or its agent in a form and manner that complies with Code
Section 409A and the Guidance, and shall specify the amount to be distributed in
settlement of the deferral arrangement, as well as the time and form of such
distribution in a manner required by the Administrator, and shall specify the
amount to be distributed in settlement of the deferral arrangement, as well as
the time and form of such distribution.
17. Beneficiaries
     An Awardee may file a written designation of one or more beneficiaries who
are to receive the Awardee’s rights under the Awardee’s Awards after the
Awardee’s death. An Awardee may change such a designation at any time by written
notice. If an Awardee designates a beneficiary, the beneficiary may exercise the
Awardee’s Awards after the Awardee’s death. If an Awardee dies when the Awardee
has no living beneficiary designated under this Plan, the Company shall allow
the executor or administrator of the Awardee’s estate to exercise the Award or,
if there is none, the person entitled to exercise the Option under the Awardee’s
will or the laws of descent and distribution; provided the Company may require
of any such person,

22



--------------------------------------------------------------------------------



 



evidence of authority to act in such capacity as it deems appropriate. In any
case, no Award may be exercised after its Expiration Date.
18. Miscellaneous
     18.1 Governing Law. This Plan, the Award Agreements and all other
agreements entered into under this Plan, and all actions taken under this Plan
or in connection with Awards or Award Shares, shall be governed by the laws of
the State of Delaware.
     18.2 Determination of Value. Fair Market Value shall be determined as
follows:
          (a) Listed Stock. If the Shares are traded on any established stock
exchange or quoted on a national market system, Fair Market Value shall be the
closing sales price for the Shares as quoted on that stock exchange or system
for the date the value is to be determined (the “Value Date”) as reported in The
Wall Street Journal or a similar publication. If no sales are reported as having
occurred on the Value Date, Fair Market Value shall be that closing sales price
for the last preceding trading day on which sales of Shares are reported as
having occurred. If no sales are reported as having occurred during the five
trading days before the Value Date, Fair Market Value shall be the closing bid
for Shares on the Value Date (or on the last preceding date on which a closing
bid for the Shares was made). If Shares are listed on multiple exchanges or
systems, Fair Market Value shall be based on sales or bid prices on the primary
exchange or system on which Shares are traded or quoted.
          (b) Stock Quoted by Securities Dealer. If Shares are regularly quoted
by a recognized securities dealer but selling prices are not reported on any
established stock exchange or quoted on a national market system, Fair Market
Value shall be the mean between the high bid and low asked prices on the Value
Date. If no prices are quoted for the Value Date, Fair Market Value shall be the
mean between the high bid and low asked prices on the last preceding trading day
on which any bid and asked prices were quoted.
          (c) No Established Market. If Shares are not traded on any established
stock exchange or quoted on a national market system and are not quoted by a
recognized securities dealer, and unless otherwise required by Applicable Law,
the Administrator (following guidelines established by the Board or Committee)
will determine Fair Market Value in good faith using any reasonable valuation
method. The Administrator will consider the following factors, and any others it
considers significant, in determining Fair Market Value: (i) the price at which
other securities of the Company have been issued to purchasers other than
Employees, Directors, or Consultants, (ii) the Company’s stockholder’s equity,
prospective earning power, dividend-paying capacity, present value of future
cash flows, and value of tangible and intangible assets, if any, and (iii) any
other relevant factors, including the economic outlook for the Company and the
Company’s industry, the Company’s position in that industry, the Company’s
goodwill and other intellectual property, and the values of securities of other
businesses in the same industry.
     18.3 Reservation of Shares. During the term of this Plan, the Company shall
at all times reserve and keep available such number of Shares as are still
issuable under this Plan.

23



--------------------------------------------------------------------------------



 



     18.4 Electronic Communications. Any Award Agreement, notice of exercise of
an Award, or other document required or permitted by this Plan may be delivered
in writing or, to the extent determined by the Administrator, electronically.
Signatures may also be electronic if permitted by the Administrator.
     18.5 Notices. Unless the Administrator specifies otherwise, any notice to
the Company under any Option Agreement or with respect to any Awards or Award
Shares shall be in writing (or, if so authorized by Section 18.4, communicated
electronically), shall be addressed to the Secretary of the Company, and shall
only be effective when received by the Secretary of the Company.

24